Citation Nr: 1207940	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefit sought on appeal.  

In September 2007 and July 2010, the Board remanded this matter for further development.  

The issue of entitlement to service connection for depression secondary to service-connected diabetes has been raised by the record.  (See January 2012 Written Brief Presentation).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the July 2010 remand directed that the RO " [w]ith any necessary assistance from the Veteran, contact Dr. R-N and request that he provide the scientific evidence supporting his assertion that Agent Orange can bring out the metabolic syndrome in at-risk individuals."  

In August 2010, the AMC sent the Veteran a letter asking him to request the referenced scientific evidence from Dr. R-N.  

In the January 2012 Written Brief Presentation, the representative insisted that the claim be remanded for compliance with the previous remand directives.  Specifically, the representative argued that although VA advised the Veteran to request information from his private physician, it does not appear that VA attempted to contact the physician directly.  It was noted that in his August 2005 statement, Dr. R-N indicated that if VA needed additional information, it should feel free to contact him.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 Vet. App. 141 (1999), the Court found that it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall. 

The Board regrets the delay occasioned by another remand, but on review, it does not appear that there was substantial compliance with the previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact Dr. R-N and request that he provide the scientific evidence supporting his assertion that Agent Orange can bring out the metabolic syndrome in at-risk individuals.  If an authorization for release of medical information is needed, it should be requested from the Veteran.  

If the RO/AMC is unable to secure this evidence, it must notify the Veteran and (a) identify the specific records that it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

2.  If, and only if, scientific or other nexus evidence is received from Dr. R-N, then the claims folder should be returned to the August 2010 VA examiner for the purposes of obtaining an addendum to his earlier reports.  If the same examiner is not available, the claims folder should be forwarded to another qualified examiner.  If examination of the Veteran is necessary, it should be arranged.  

Following review of the claims folder, the examiner is requested to again provide an opinion as to whether it is at least as likely as not that any currently existing hypertension is causally or etiologically related to his symptomatology in service or is otherwise related to his military service or to a service-connected disability such as diabetes mellitus or was permanently aggravated by active duty or a service-connected disability.  The examiner must address the medical opinions advanced by Dr. R-N in July 2003 and August 2005 and any additional evidence received from Dr. R-N.  

The examiner is requested to provide a complete rationale for any opinion offered.  

3.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of entitlement to service connection for hypertension to include as secondary to service-connected type II diabetes mellitus.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


